Case: 12-12585     Date Filed: 04/26/2013   Page: 1 of 2


                                                              [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                 No. 12-12585
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:11-cr-00603-SDM-AEP-2

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

MARIO MONTENEGRO ENRIQUEZ,
                                                               Defendant-Appellant.

                          __________________________

                Appeal from the United States District Court for the
                             Middle District of Florida
                          _________________________

                                  (April 26, 2013)

Before HULL, JORDAN and FAY, Circuit Judges

PER CURIAM:

      Jorge Chalela, appointed counsel for Mario Montenegro-Enriquez, in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals
              Case: 12-12585     Date Filed: 04/26/2013   Page: 2 of 2


that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Montenegro-Enriquez’s

convictions and sentences are AFFIRMED.




                                          2